DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/03/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lattibeaudiere (US 5,438,535), hereinafter referred to as Lattibeaudiere in view of Eikill et al. (US 5,167,029), hereinafter referred to as Eikill and Talaski et al. (US 9,055,114), hereinafter referred to as Talaski. 

Referring to claim 1, Lattibeaudiere teaches, as claimed, a method comprising: receiving, at a processing system, first data associated with a first address to be written to a first register of the processing system (i.e.-receiving data to be stored into a buffer comprised in a command word including an address, col. 3, lines 56-58 and col. 4, lines 3-5 & lines 32-34); comparing, at a content addressable memory (CAM) of the processing system, the first address to an address field of each entry of the CAM (i.e.-comparing the address of DATA_WRITE command to address in the CAM, col. 5, lines 31-36; and col. 6, line 63 – col. 7, line3); in response to determining that the first address matches the address field of an entry of the CAM (i.e.-if there is a match, col. 7, lines 7-10), writing the first data to the first register (col. 8, lines 33-37). 
However, Lattibeaudiere does not teach wherein the processing system comprising a plurality of pipelines; selectively modifying a value of the first data on a per-pipeline basis based on a function select associated with the entry of the CAM; and writing the modified value to the first register. 
On the other hand, Eikill discloses a method and system configured to selectively modify a value of the first data based on a function select (col. 2, lines 26-31 and col. 5, lines 1-2) associated with the entry of the CAM; and writing the modified value to the first register (col. 5, lines 12-14). Furthermore, Talaski discloses a processing system comprised of a plurality of pipelines configured to process data on a per-pipeline basis (col. 2, lines 13-24; col. 11, lines 10-13 and 35-37).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Lattibeaudiere so that the processing system comprises a plurality of pipelines; to selectively modify a value of the first data on a per-pipeline basis based on a function select associated with the entry of the CAM; and writing the modified value to the first register, as taught by Eikill and Talaski. The motivation for doing so would have been to provide a means for generating a command to selectively modify a designated one of the data words, and for generating address data corresponding to a selected location in the data arrays where the designated data word is stored.

As to claim 2, the modified Lattibeaudiere in view of Eikill teaches the method of claim 1, further comprising: applying a data mask associated with the entry of the CAM, the data mask defining one or more subfields of the first register, wherein each subfield comprises subfield data comprising one or more bits (see Eikill, col. 2, lines 45-48 and col. 6, line 2). 

As to claim 3, the modified Lattibeaudiere in view of Eikill teaches the method of claim 2, wherein selectively modifying the value of the first data comprises replacing values of bits of the first data corresponding to a first subfield of the data mask with the values of bits of the subfield data stored at the entry of the CAM in response to the function select comprising a replace function (see Eikill, col. 4, lines 9-13). 

As to claim 8, the modified Lattibeaudiere in view of Eikill teaches the method of claim 1, wherein selectively modifying the value of the first data comprises: modifying an address to which the first data is output to a register address for register writes that are to be discarded by the processing system (see Eikill, col. 5, lines 1-3 and 12-14).

Referring to claims 9-11 and 14, the claims are substantially the same as claims 1-3 and 8, hence the rejection of claims 1-3 and 8 is applied accordingly.

Referring to claims 15-17 and 20, the claims are substantially the same as claims 1-3 and 8, hence the rejection of claims 1-3 and 8 is applied accordingly.

Claim Objections 
Claims 4-7, 12, 13, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.


Response to Arguments
Applicant's arguments filed on 01/05/2022 have been fully considered but they are moot in view of the new ground(s) of rejection.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184